DETAILED ACTION
This office action is in response to an Amendment/Request for Reconsideration-After Non-Final Rejection filed 12/21/2021.
Claims 1, 8 and 15 have been amended.   Claims 2-4, 9-11, 16-18, and 21 have been cancelled.   Thus, claims 1, 5-8, 12-15, 19-20, and 22-25 have been examined.  
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 5-8, 12-15, 19-20, and 22-25 are rejected under U.S.C. 102 (a)(1) and U.S.C. 102 (a)(2) as being anticipated by Manner (Manner et. al., US 2013/0013890 A1).

Regarding claim 1, Manner teaches A computer-implemented method (Manner [0006] discloses the embodiments may be provided as methods, systems and/or computer program products.) 
comprising: allocating, in an in-memory database in which pages are loaded into memory  (Manner [0016]-[0017] discloses in-memory database management system 120 is run by the database system 100 containing a memory allocator that has pools of pre-allocated memory for use by the database. Manner [0003] discloses the in-memory data structure may be a page.) and having associated physical disk storage, (Manner [0017] discloses the data resides in RAM 135 and the data is backed up to a secondary storage volume 305.)
a provisional page in the memory of the in-memory database to be filled with data,  (Examiner notes that the instant application does not contain an explicit definition for a provisional page.  Examiner interprets a provisional page to be a chunk, page, or block of RAM memory used to hold database data, where the data may be database table data, database management tables, database logging information, etc..   Manner [0030]-[0031] discloses that the solution contains altered storage pages consisting of one or more modified tuples (database rows) stored in memory.  Thus a storage page is an example of a provisional page in the memory of the in-memory database that is filled with data (thus is to be filled with data).  Manner [0030]-[0033] discloses that the pages are filled before the checkpoint begins ) 
a corresponding page control block, (consistent with paragraph [0073] of the instant application, a page control block is any data that enables the system to control or manage the provisional page.  Manner [0026]-[0028] discloses a primary index and a secondary index to manage the pages of data in memory, which are an example of a corresponding page control block.) and a page handle to the provisional page; (Manner [0026]-[0027]discloses the indexes contain a memory address 320 that discloses where the database row 335 is located in memory 135.)
prior to inserting the provisional page in a resource container in a persistence layer of the in-memory database, filling the provisional page with data, (Examiner notes that the instant application does not contain an explicit definition of a resource container.  Examiner has interpreted a resource container to be a database table, index, or structure used to manage the database data.  Manner [0030] discloses storage pages including one or more modified tuples are copied to a page size memory buffer called a checkpoint buffer for disk write operation.   See also Manner [0031] that discloses altered storage pages are written from one storage unit, such as RAM 135, to another storage unit, such as disk 105.  Examiner has interpreted a persistence layer to be the data structures that enable the in-memory system to recover from a system failure to get to a known point, such as a snapshot point.   Manner [0002] and [0030]-[0031] discloses that the checkpoint process of Manner results in a snapshot of the database being persistently stored on the disk 105 for use in a future recovery of a shutdown, or a filed server.   The initial modified pages containing one or more modified tuples (provision pages) are filled with data before inserting the storage pages containing modified data into the checkpoint buffer in memory where the checkpoint buffer is an component of a persistence layer.)
wherein filling the provisional page with data occurs without acquiring a consistent change such that filling the provisional page with data does not block a savepoint for the in-memory database from entering a critical phase;  (Manner [0032]-[0033] discloses at the start of the checkpoint, an in-memory index engine 230 provides a global access controlling mechanism to ensure no further updates to any of the database tables.  The checkpoint engine enters the global gate in an exclusive mode, preventing any updates to the tables.  A process 
after filling the provisional page with data, acquiring a consistent change; (Examiner notes that the instant application does not contain an explicit definition of a consistent change.  Examiner interprets a consistent change to be a lock on the database structures used to perform a snapshot.  Manner [0033] discloses a global gate that locks access to the database structures to enable a snapshot of the database that represents the contents of the database at the time the lock is acquired.) and registering the provisional page in the resource container within the acquired consistent change, (Manner [0030-[0032] discloses that when a checkpoint is performed the logical storage pages containing row data and data from the indexes are copied to the checkpoint buffer, which is copied to disk to snapshot the database, where copying the data to the checkpoint buffer and/or to disk is an example of register the provisional page in the resource container, which is performed while holding the global gate lock (thus within the acquired consistent change)).) 
the registering of the provisional page comprising: passing the page handle; (Manner [0027] and [0036] discloses that during a checkpoint operation, row addresses and offset to their corresponding disk page number in the disk array are stored in a row address translation table 400, and the row address translation table is written to the secondary disk.  Thus, the memory address (i.e. page handle) is provided to the checkpoint operation so that it may record it in the row address translation table.)
assigning a new logical page number to the provisional page filled with data; (Examiner notes that this is the first instance of the term “new logical page number” and 
inserting the provisional page filled with data into the resource container using the new logical page number; (Examiner notes that consistent with paragraph [0004] of the instant application, inserting the page using a logical page number into a container may be recording the logical page number for the provisional page in a database structure.  Manner [0027] and [0036] discloses the secondary storage disk address is inserted into the row address translation table 400, thus is an example of inserting the provisional page filled with data into the resource container.) and marking the provisional page as modified.  (Manner[ 0030] and [0036] discloses that all of the entries in the row address translation table 400 represent memory pages containing copies of one or more modified tuples.   Thus the entry that marks the new disk storage location as a modified page in memory.)

Regarding claim 5,  Manner teaches all of the limitations of claim 1 above.  Manner further teaches  wherein the marking of the registered page as having been modified causes the registered page to be subsequently flushed to physical disk.  (Manner [0066]-[0068] discloses the checkpoint process, where all dirty tables within the database (pages that have been modified) are selected to be checkpointed.  The modified rows are copied to a checkpointing buffer and their addresses are copied to the row address translation table, the 

Regarding claim 6,  Manner teaches all of the limitations of claim 5 above.  Manner further teaches wherein a plurality of provisional pages are registered together as part of a single consistent change.  (Manner [0030] discloses there are a plurality of pages that may be added to the checkpoint buffer for disk write operations.  See also Manner Fig. 7 and supporting paras [0065]-[0068] that shows a plurality of pages may be added to a single checkpoint using a process that identifies a plurality of pages (rows) dirty using a repetitive process that repeats for a plurality of dirty pages (see especially step S7.12 of Fig. 7. )

Regarding claim 7, Manner teaches all of the limitations of claim 1 above.  Manner further teaches wherein a plurality of provisional pages are registered together as part of a single consistent change.  (Examiner notes that the instant application does not contain an explicit definition of a single consistent change.  Examiner has interpreted a single consistent change to be a single snapshot of the database.  Thus the snapshot contains a plurality of provisional page changes.  Manner [0027],[0030], and [0036] discloses a plurality of in-memory pages containing row data (provisional pages) may be added to the row address translation table using a single global gate and flushed to disk to produce a single snapshot , thus producing a single consistent change.)

Regarding claim 8, Manner teaches A system comprising: (Manner [0006] discloses the embodiments may be provided as methods, systems and/or computer program products.) at least one data processor; (Manner Fig., 1, CPUs 125 and supporting para [0018]) and memory storing instructions which, when executed by at least one data processor, result in operations comprising: (Manner [0073] discloses a database system that takes the form of a computer program product providing program code for any instruction execution system (such as CPUs 125).)
allocating, in an in-memory database in which pages are loaded into memory (Manner [0016]-[0017] discloses in-memory database management system 120 is run by the database system 100 containing a memory allocator that has pools of pre-allocated memory for use by the database. Manner [0003] discloses the in-memory data structure may be a page.) and having associated physical disk storage, (Manner [0017] discloses the data resides in RAM 135 and the data is backed up to a secondary storage volume 305.) a provisional page in the memory of the in- memory database to be filled with data, (Examiner notes that the instant application does not contain an explicit definition for a provisional page.  Examiner interprets a provisional page to be a chunk, page, or block of RAM memory used to hold database data, where the data may be database table data, database management tables, database logging information, etc..   Manner [0030]-[0031] discloses that the solution contains altered storage pages consisting of one or more modified tuples (database rows) stored in memory.  Thus a storage page is an example of a provisional page in the memory of the in-memory database that is filled with data (thus is to be filled with data).  Manner [0030]-[0033] discloses that the pages are filled before the checkpoint begins )
a corresponding page control block, (consistent with paragraph [0073] of the instant application, a page control block is any data that enables the system to control or manage the provisional page.  Manner [0026]-[0028] discloses a primary index and a secondary index to manage the pages of data in memory, which are an example of a corresponding page control block.) and a page handle to the provisional page;  (Manner [0026]-[0027]discloses the indexes contain a memory address 320 that discloses where the database row 335 is located in memory 135.)
initiating a savepoint for the in-memory database; (Manner Fig. 7, element S7.1 that starts a checkpoint, where initiating a checkpoint is an example of initiating a savepoint for the in-memory database.)
prior to inserting the provisional page in a resource container in a persistence layer of the in-memory database, filling the provisional page with data, (Examiner notes that the instant application does not contain an explicit definition of a resource container.  Examiner has interpreted a resource container to be a database table, index, or structure used to manage the database data.  Manner [0030] discloses storage pages including one or more modified tuples are copied to a page size memory buffer called a checkpoint buffer for disk write operation.   See also Manner [0031] that discloses altered storage pages are written from one storage unit, such as RAM 135, to another storage unit, such as disk 105.  Examiner has interpreted a persistence layer to be the data structures that enable the in-memory system to recover from a system failure to get to a known point, such as a snapshot point.   Manner [0002] and [0030]-[0031] discloses that the checkpoint process of Manner results in a snapshot of the database being persistently stored on the disk 105 for use in a future recovery of a shutdown, or a filed 
wherein filling the provisional page with data occurs without acquiring a consistent change, wherein filling the provisional page with data does not block the savepoint from entering a critical phase; (Manner [0032]-[0033] discloses at the start of the checkpoint, an in-memory index engine 230 provides a global access controlling mechanism to ensure no further updates to any of the database tables.   Examiner notes that a checkpoint is an example of a savepoint.   The checkpoint engine enters the global gate in an exclusive mode, preventing any updates to the tables.  A process called checkpoint freeze.  Thus before the checkpoint process begins, the contents of the in-memory pages are populated without the global gate blocking updates.)
after filing the provisional page with data, acquiring a consistent change; (Examiner notes that the instant application does not contain an explicit definition of a consistent change.  Examiner interprets a consistent change to be a lock on the database structures used to perform a snapshot.  Manner [0033] discloses a global gate that locks access to the database structures to enable a snapshot of the database that represents the contents of the database at the time the lock is acquired.)
and registering the provisional page in the resource container within the acquired consistent change, (Manner [0030-[0032] discloses that when a checkpoint is performed the logical storage pages containing row data and data from the indexes are copied to the 
the registering of the provisional page comprising: passing the page handle; (Manner [0027] and [0036] discloses that during a checkpoint operation, row addresses and offset to their corresponding disk page number in the disk array are stored in a row address translation table 400, and the row address translation table is written to the secondary disk.  Thus, the memory address (i.e. page handle) is provided to the checkpoint operation so that it may record it in the row address translation table.) 
assigning a new logical page number to the provisional page filled with data;  (Examiner notes that this is the first instance of the term “new logical page number” and the instant application does not contain a definition of a “logical page”.  Examiner has interpreted the logical page number to be a page identifier associated with the page of memory of the data being retained in the checkpoint.  Thus, the secondary storage disk address contained in the row address translation table 400 that is associated with the copied one or more modified tuples in memory is an example of a new logical page number.) 
inserting the provisional page filled with data into the resource container using the new logical page number; (Examiner notes that consistent with paragraph [0004] of the instant application, inserting the page using a logical page number into a container may be recording the logical page number for the provisional page in a database structure.  Manner [0027] and [0036] discloses the secondary storage disk address is inserted into the row address translation table 
and marking the provisional page as modified.  (Manner[ 0030] and [0036] discloses that all of the entries in the row address translation table 400 represent memory pages containing copies of one or more modified tuples.   Thus the entry that marks the new disk storage location as a modified page in memory.)

Regarding claim 12, Manner teaches all of the limitations of claim 8 above.  
The remainder of claim 12 recites limitations described in claim 2 above, and thus are rejected on the teachings and rationale as described in claim 2 above.

Regarding claim 13, Manner teaches all of the limitations of claim 8 above.  
The remainder of claim 13 recites limitations described in claim 5 above, and thus are rejected on the teachings and rationale as described in claim 5 above.

Regarding claim 14, Manner teaches all of the limitations of claim 8 above.  Manner further teaches further comprising the in-memory database.  (Manner [0017] in-memory database management system 120 is run by the database system 100.)

Regarding claim 15, Manner teaches A non-transitory computer program product (Manner [0006] discloses the embodiments may be provided as methods, systems and/or computer program products.) storing instructions which, when executed by at least one data processor forming part of at least one computing device, result in operations comprising: (Manner [0073] discloses a database system that takes the form of a computer program product providing program code for any instruction execution system (such as CPUs 125).)
The remainder of claim 15 recites limitations described in claim 8 above, and thus are rejected on the teachings and rationale as described in claim 8 above.

Regarding claim 19, Manner teaches all of the limitations of claim 15 above.  
The remainder of claim 19 recites limitations described in claim 5 above, and thus are rejected on the teachings and rationale as described in claim 5 above.
	
Regarding claim 20, Manner teaches all of the limitations of claim 15 above.  
The remainder of claim 20 recites limitations described in claim 7 above, and thus are rejected on the teachings and rationale as described in claim 7 above.
	
Regarding claim 22, Manner teaches all of the limitations of claim 19 above.  
The remainder of claim 22 recites limitations described in claim 6 above, and thus are rejected on the teachings and rationale as described in claim 6 above.

Regarding claim 23, Manner teaches all of the limitations of claim 1 above.  Manner further teaches wherein the provisional page is filled with data as part of a delta merge operation.  (Manner [0018] and [0025] discloses a logging subsystem that records all of the modification to the data stored in RAM 135 and writes the modifications to a secondary storage 

Regarding claim 24, Manner teaches all of the limitations of claim 8 above.  
The remainder of claim 24 teaches limitations described in claim 23 above, and thus are rejected n the teachings and rationale as described in claim 23 above.

Regarding claim 25, Manner teaches all of the limitations of claim 15 above.  
The remainder of claim 25 teaches limitations described in claim 23 above, and thus are rejected n the teachings and rationale as described in claim 23 above.



Response to Remarks
Examiner thanks applicant for their remarks of 12/21/2021.   They have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in response to the claims as amended, a new ground(s) of rejection is made in view of Manner (Manner et al., US 2013/0013890 A1) as detailed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138     
                                                                                                                                                                                                   /William E. Baughman/Primary Examiner, Art Unit 2138